DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending. Kaneda et al and Basu Roy Chowdhury et al were cited, previously.
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that a) the prior art, Kaneda et al and/or Basu Roy Chowdhury et al fails to discuss any cache lines, ‘… each individual cache line …’; while Office Action appears to equate to the blocks 252 in fig. 3 of Kaneda with cache lines there is no indication in Kaneda that the block 252 correspond to cache lines; and b) Chowdhury et al doe not use the term “average” or contemplate using any average
For the point a), the examiner respectfully disagrees. Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Kaneda teaches the cache [e.g., CACHE STORAGE 400 in fig. 1] managed or mapped by each cache line (a.k.a. cache block) of the cache [e.g., “The block 252 is a unit of management of the cache storage 400. The cache storage 400 is divided into multiple areas each managed as a block. This example assumes that a maximum of n blocks can be allocated in the cache storage 400” in paragraph 0041; “In this case, when determining which block is to be evicted from the cache storage 400, the cache determination section 210 determines the eviction target by referring to the re-access distance counter 257 and counter clear count 258 and by complying with an LRU (Least Recently Used) algorithm, for example” in paragraph 0048]. 
For the point b), the examiner respectfully disagrees. Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Chowdhury teaches a reuse distance equals to the averaged reuse distance [e.g., “For example, an LRU policy with an associativity of 4 will not be able to keep a translation of page A in the TLB for the following repeating pattern of page accesses: 1 2 3 4 A 5 6 7 8 A 9 10 11 12 A 13 14 15 16 A .  . . and so on.  Page A shows heterogeneity compared to other pages.  Page A is used often but has a reuse distance of 5, so an LRU policy with an associativity of 4 cannot keep a translation of page A in the TLB” in paragraph 0024].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 14, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al [US 2020/0117601 A1] in view of Basu Roy Chowdhury et al [US 2019/0188154 A1].
	As to claim 1, Kaneda et al teach a method for managing a cache of a processing system, comprising:
determining, by a cache controller of the cache [e.g., CACHE DETERMINATION SECTION 210, CACHE STORAGE 400 in fig. 2; “The blocks are mapped between the cache storage 400 and the master storage 300 by methods such as direct mapping, set associative mapping, and full associative mapping.  For example, in 2-way set associative mapping, block #1 and block #2 are handled as a set for area mapping management” in paragraph 0047], a reuse distance for a region of the cache, the reuse distance representing a number of accesses to a given cache set of the cache between accesses to a single cache line of the cache [e.g., “The re-access distance counter 257 counts the number of times the entire cache has been requested to be accessed since the last time the area of interest was accessed.  That is, the re-access distance counter 257 is incremented by one every time any area is accessed, and is cleared when the area of interest is accessed.  Thus, the re-access distance counter 257 indicates the distance from the preceding access” in paragraph 0045]; and
assigning, by the cache controller, a replacement priority level to each individual cache line of at least a subset of the cache lines of the region of the cache based on the reuse distance and a count of a number of cache hits to the individual cache line [e.g., “In this case, when determining which block is to be evicted from the cache storage 400, the cache determination section 210 determines the eviction target by referring to the re-access distance counter 257 and counter clear count 258 and by complying with an LRU (Least Recently Used) algorithm, for example” in paragraph 0048; “If unused areas are absent, the cache determination section 210 calculates area use frequencies on the basis of the re-access distance counter 257 and the counter clear count 258 to determine the area with the lowest use frequency.  The cache determination section 210 then writes the cached data from the area with the lowest use frequency back to the master storage 300 and uses the vacated area as a cache area for the new request” in paragraph 0050].
Though Kaneda et al teach, in determining the cache usage state, the reuse distance representing the number of accesses to a cache between accesses to a given cache line of the cache, Kaneda et al do not explicitly teach, however Basu Roy Chowdhury et al teach the number of accesses reuse distance being an average number of accesses to a give cache set of the cache between accesses to the given cache line of the cache set [e.g., “For example, an LRU policy with an associativity of 4 will not be able to keep a translation of page A in the TLB for the following repeating pattern of page accesses: 1 2 3 4 A 5 6 7 8 A 9 10 11 12 A 13 14 15 16 A .  . . and so on.  Page A shows heterogeneity compared to other pages.  Page A is used often but has a reuse distance of 5, so an LRU policy with an associativity of 4 cannot keep a translation of page A in the TLB” in paragraph 0024].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to combine the teachings of Kaneda et al and Basu Roy Chowdhury et al because they both teach managing a cache replacement of a cache by using a reuse distance including a number of accesses and Basu Roy Chowdhury et al’s teaching of the a number of accesses being an average number of accesses would increase applicability in case of the number of accesses of Kaneda et al being the average number of accesses.  
As to claim 2, the combination of Kaneda et al and Basu Roy Chowdhury et al teaches selecting a cache line for replacement at the region of the cache based on the replacement priority level assigned to the cache [e.g., “In this case, when determining which block is to be evicted from the cache storage 400, the cache determination section 210 determines the eviction target by referring to the re-access distance counter 257 and counter clear count 258 and by complying with an LRU (Least Recently Used) algorithm, for example” in paragraph 0048 of Kaneda et al].
As to claims 8 and 21, the combination teaches wherein the region of the cache comprises the entirety of the cache [e.g., CACHE STORAGE 400 in fig. 2, “It is for these purposes that the cache data management table 250 manages the areas held in the cache storage 400” in paragraph 0036 of Kaneda et al].
As to claims 9 and 14, Kaneda et al teach a method for managing a cache of a processing system, comprising:
implementing, by a cache controller of the cache [e.g., CACHE DETERMINATION SECTION 210, CACHE STORAGE 400 in fig. 2; “The blocks are mapped between the cache storage 400 and the master storage 300 by methods such as direct mapping, set associative mapping, and full associative mapping.  For example, in 2-way set associative mapping, block #1 and block #2 are handled as a set for area mapping management” in paragraph 0047], a cache management policy for the insertion and replacement of cache lines of the cache, the cache management policy providing for assignment of replacement priority levels to each individual cache line of at least a subset of cache lines in a region of the cache based on a comparison of a number of accesses to a cache set having a way that stores a cache line since the cache line was last accessed to a reuse distance determined for the region of the cache [e.g., “In this case, when determining which block is to be evicted from the cache storage 400, the cache determination section 210 determines the eviction target by referring to the re-access distance counter 257 and counter clear count 258 and by complying with an LRU (Least Recently Used) algorithm, for example” in paragraph 0048; “If unused areas are absent, the cache determination section 210 calculates area use frequencies on the basis of the re-access distance counter 257 and the counter clear count 258 to determine the area with the lowest use frequency.  The cache determination section 210 then writes the cached data from the area with the lowest use frequency back to the master storage 300 and uses the vacated area as a cache area for the new request” in paragraph 0050], the reuse distance representing a number of accesses to a cache between accesses to a given cache line of the cache [e.g., The re-access distance counter 257 counts the number of times the entire cache has been requested to be accessed since the last time the area of interest was accessed.  That is, the re-access distance counter 257 is incremented by one every time any area is accessed, and is cleared when the area of interest is accessed.  Thus, the re-access distance counter 257 indicates the distance from the preceding access” in paragraph 0045].
Though Kaneda et al teach, in determining the cache usage state, the reuse distance representing the number of accesses to a cache between accesses to a given cache line of the cache, Kaneda et al do not explicitly teach, however Basu Roy Chowdhury teach the number of accesses reuse distance being an average number of accesses to a give cache set of the cache between accesses to the given cache line of the cache set [e.g., “For example, an LRU policy with an associativity of 4 will not be able to keep a translation of page A in the TLB for the following repeating pattern of page accesses: 1 2 3 4 A 5 6 7 8 A 9 10 11 12 A 13 14 15 16 A .  . . and so on.  Page A shows heterogeneity compared to other pages.  Page A is used often but has a reuse distance of 5, so an LRU policy with an associativity of 4 cannot keep a translation of page A in the TLB” in paragraph 0024].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to combine the teachings of Kaneda et al and Basu Roy Chowdhury et al because they both teach managing a cache replacement of a cache by using a reuse distance including a number of accesses and Basu Roy Chowdhury et al’s teaching of the a number of accesses being an average number of accesses would increase applicability in case of the number of accesses of Kaneda et al being the average number of accesses.  
As to claims 22, the combination teaches determining the reuse distance in response to the count of the number of cache hits to the individual cache line [e.g., “The re-access distance counter 257 counts the number of times the entire cache has been requested to be accessed since the last time the area of interest was accessed.  That is, the re-access distance counter 257 is incremented by one every time any area is accessed, and is cleared when the area of interest is accessed.  Thus, the re-access distance counter 257 indicates the distance from the preceding access” in paragraph 0045 of Kaneda et al].
As to claims 23, the combination teaches counting a number of cache hits for each individual cache line of at least the subset of the cache lines of the region of the cache line [e.g., “The counter clear count 258 counts the number of times the re-access distance counter 257 is cleared.  That is, the counter clear count 258 indicates the frequency with which the area of interest is accessed” in paragraph 0046 of Kaneda et al].
As to claims 24, the combination teaches tracking the count of the number of cache hits to the single cache line of at least the subset of the cache lines of the region of the cache line [e.g., “The re-access distance counter 257 counts the number of times the entire cache has been requested to be accessed since the last time the area of interest was accessed.  That is, the re-access distance counter 257 is incremented by one every time any area is accessed, and is cleared when the area of interest is accessed.  Thus, the re-access distance counter 257 indicates the distance from the preceding access” in paragraph 0045 of Kaneda et al].
Allowable Subject Matter
Claims 3-7, 10-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        12/5/2022